DETAILED ACTION
Claim Objections
Claim 22 is objected to because of the following informalities:  the claim should end in a period.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 15-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,996,024. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same essential holster mount and holster system, including a holster body, holster mount, column portion, attachment region, recess defined by ribs and belt loop portion. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French (US 6,685,067).
Regarding claim 15, French discloses a holster mount 10’ (Figure 5) comprising: a column portion 30/40/82 comprising: a holster attachment region 82/84; and a recess (see between 74/76) defined by a lower rib (at 70 in Figure 5) and two side ribs (at 78 in Figure 5) configured to be adjacent to 
Regarding claims 16 and 18, the recess is “configured” to accommodate a thumb and capture component of a retention mechanism to the degree presently claimed, noting that both claims only define functional language regarding use of the mount as the holster is only functionally claimed.  French is considered capable of the claimed use with a holster, thumb, and retention mechanism. 
Regarding claim 17, see apertures 90. 
Regarding claim 19, the at least one belt loop portion 24 is displaced distally inward of the column portion (loops 24 are inward of outside portion 72) and is displaced laterally from the column portion (col. 4 line 26-30).
Regarding claim 20, the column portion further comprises: a lower plate portion 82; a mid-level portion 30; and an upper portion (at 18 in Figure 5); wherein the lower plate portion comprises the holster attachment region 84.
Regarding claim 21, the at least one belt loop portion 20/24 extends from the upper portion of the column portion (above 18 in Figure 5).
Regarding claim 22, the upper portion further comprising an upper connection portion (directly at 18 in Figure 5) connecting the at least one belt loop portion 20 to the upper portion; the upper portion, upper connection portion, and at least one belt loop portion being unitary with each other. 
Regarding claim 23, each of the at least one belt loop portion is configured for clamping (see fastener 24).
Regarding claim 24, each of the at least one belt loop portion 22 is adjustable with respect to the column portion by a respective threaded fastener 24.
Regarding claim 25, the lower ends of portions 22 are not unitarily joined to the column portion, but having a closable space therefrom, the closable space closable by the threaded fastener 24.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over French in view of Felts (US 8,231,038).
Regarding claims 28-31, French does not disclose protruding features as claimed on an outside face of the belt loop portions and on a back side of the upper portion. However, Felts teaches that it is known to provide a belt loop engaging surface 102 with protruding features 106 (ribs). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide similar ribs on the outside surface of the belt loops 24 and/or back side of the upper portion to prevent the holster mount from sliding along the user’s belt. 
Allowable Subject Matter
Pending an appropriate terminal disclaimer to remove the double patenting rejection outlined above: 
Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and 
Claims 32-34 would be allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734